    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ----------------------------------------------------------- X
                                                                :
    UNITED STATES OF AMERICA,                                   :
                                                                :   MEMORANDUM
                           - against -                          :   DECISION AND ORDER
                                                                :
    JOAQUIN ARCHIVALDO GUZMAN                                   :   09-cr-0466 (BMC)
    LOERA,                                                      :
                                                                :
                                          Defendant.            :
    ----------------------------------------------------------- X
COGAN, District Judge.

           The Government filed a supplemental motion in limine renewing four motions that the

Court previously denied on October 25, 2018. This order addresses one of those motions.1

Defendant has confirmed on the record that he does not object to this motion (specifically with

respect to the photographs and sketches).2 For the reasons below, the motion [396] is granted in

part and reserved in part.

                                                BACKGROUND

           The Government previously requested that the Court prohibit the dissemination of

photographs of cooperating witnesses that are introduced as exhibits at trial and prohibit

courtroom sketches of those same witnesses. The Court denied the motion without prejudice,

informing the Government that, before the Court would grant its motion, the Government needed




1
 The Court will issue a separate order addressing the other renewed motions, including the motion regarding the
2001 prison escape on which the Government requests a pretrial ruling. That order is forthcoming.
2
 A reporter with Newsday also responded [339] to the Government’s initial motion. The reporter requested that the
Court order the Government to pixelate these exhibits in advance so that the press and public can have immediate
access to them once the non-pixelated versions are introduced into evidence. This order resolves that request. The
Court’s previous order – requiring the Government to provide a witness-by-witness factual proffer before it may
pixelate exhibits or limit sketching of that witness – resolved the reporter’s second request that the Government
obtain permission from the Court for each exhibit that it would like to pixelate.
witnesses identify the cooperating witness pictured and confirm that the cooperating witness

pictured engaged in drug trafficking with defendant. The seventh photograph is

       and shows the cooperating witness

                   , which the Government will use to corroborate the witness’s testimony about his

drug trafficking relationship with defendant.

        The eighth photograph pertains to the other cooperating witness at issue. It is a headshot

of that witness that the Government intends to introduce as an identification tool and a means to

corroborate that witness’s testimony generally.5

        A. Common Law Right of Access

        Under the common law right of access, there is “a general right to inspect and copy

public records and documents, including judicial records and documents.” Nixon v. Warner

Commc’ns, Inc., 435 U.S. 589, 597 (1978). The Second Circuit has established a three-step

process to determine whether the common law right applies: first, the court must determine

whether the documents are “judicial documents”; second, the court must determine what weight

to assign to the presumption of access; and third, the court must balance countervailing interests

against the presumption to determine whether they outweigh the presumption of access. See

United States v. Erie Cty., 763 F.3d 235, 239 (2d Cir. 2014). But ultimately, “the decision as to

access [under the common law] is one best left to the sound discretion of the trial court, a

discretion to be exercised in light of the relevant facts and circumstances of the particular case.”

Nixon, 435 U.S. at 599.




5
  The Government does not fully explain how it will use the eighth photograph, but its proffer seems to suggest that
the Government might introduce it as a mere identification aid for the jury. But in an abundance of caution, the
Court assumes that the Government will be using this photograph in the same way it will use the others: as a means
of corroborating cooperating witnesses’ testimony.


                                                         4
       The presumption of access only applies to “judicial documents.” A judicial document is

one that is “relevant to the performance of the judicial function and useful in the judicial

process.” United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995) (“Amodeo I”). Whether a

document is a “judicial document” depends on its role in the judicial process, Erie Cty., 763 F.3d

at 239, not simply whether it was filed with the court, Amodeo I, 44 F.3d at 145, or formally

admitted into evidence, United States v. Graham, 257 F.3d 143, 153 (2d Cir. 2001).

       These photograph exhibits are properly considered judicial documents under the common

law right of access. Although it is not dispositive, the fact that they will be introduced as

exhibits during trial counsels towards finding that they are judicial documents. Exhibits are

usually introduced at trial because they are relevant and useful to that judicial process.

Moreover, the Government’s proffer suggests that the Government is not simply introducing

these photographs as helpful visual aids for the jury; instead, it is using them to corroborate

substantive testimony. The presumption of access therefore attaches to these photographs.

       Once a document is deemed to be a “judicial document,” a court must then determine

what weight to assign to the presumption of access to it. “[T]he weight to be given the

presumption of access must be governed by the role of the material at issue in the exercise of

Article III judicial power and the resultant value of such information to those monitoring the

federal courts.” United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995) (“Amodeo II”).

“[D]ocuments that directly affect an adjudication and play a significant role in determining

litigants’ substantive rights receive the benefit of a relatively strong presumption.” Graham, 257

F.3d at 153 (internal quotation marks and citation omitted). On the other hand, the presumption

is weak for those documents in which the public interest “is not as pressing.” Id. (internal

quotation marks and citations omitted). If a document falls in the middle of the continuum, the




                                                  5
court looks to “whether such documents are usually filed with the court and are generally

available.” Id. Generally, however, there is a “strong presumption” of access to documents that

are introduced at trial. Graham, 257 F.3d at 150-51 & n.2.

       The same reason why these photographs are properly considered judicial documents also

suggests that they should fall on the “stronger” end of the presumption-weight continuum: they

are exhibits intended to lend credibility to testimony given by the Government’s cooperating

witnesses at trial. The Government has said that it expects a significant portion of its case to

consist of cooperating witness testimony, so evidence that tends to corroborate that testimony

will certainly be useful in these proceedings. It means that the jury will consider these

photographs when determining defendant’s guilt or innocence. Therefore, they will necessarily

have a direct effect on this adjudication and play a role in “determining [defendant’s] substantive

rights.” Amodeo II, 71 F.3d at 1049. As a result, the weight assigned to the presumption of

access for these photographs is strong.

       “[A]fter determining the weight of the presumption of access, the court must balance

competing considerations against [disclosure].” Erie Cty., 763 F.3d at 239 (internal quotation

marks and citations omitted). The Second Circuit has identified two countervailing factors that

can balance against even a strong presumption of access: “(i) the danger of impairing law

enforcement or judicial efficiency and (ii) the privacy interests of those resisting disclosure.”

Amodeo II, 71 F.3d at 1050. Both factors overcome the presumption of access here.

       There is a danger of impairing law enforcement interests because “release [of the

photographs] is likely to cause persons in the particular [case] or future cases to resist

involvement where cooperation is desirable.” Id. Based on the Government’s sealed, ex parte

proffer, these two cooperating witnesses are testifying despite a risk of grave danger to




                                                  6
themselves and their families. If the witnesses know that their photographs will be disseminated

to the public, including to people who want to harm them, they may cabin their testimony to

reduce their exposure. Moreover, dissemination of these photographs in this case may dissuade

future witnesses from cooperating with law enforcement in other prosecutions of this magnitude

that present comparable safety concerns. See id.

       There is also a risk of unnecessarily interfering with these witnesses’ privacy interests.

This factor requires the Court to consider the “degree to which the subject matter is traditionally

considered private rather than public” and the “nature and degree of injury.” Id. at 1051. The

latter consideration is critical here: it depends on both the sensitivity of the information and the

subject at issue, as well as “how the person seeking access intends to use the information.” Id.

The Court has already found that the identifying photographs (whether they identify the

cooperating witness by face or by               ) represent sensitive subject matter that should not

be readily accessible to the public, which counseled against releasing these photographs under

the common law framework. That finding is also relevant to show the nature and degree of

injury. First, although one’s appearance and physical features are not normally sensitive

information, they are for these individuals, who have created new lives for themselves so that

their employers, coworkers, and friends do not know about their connection to the Sinaloa

Cartel. For these people, the connection between the fact of their cooperation and their current

identity is highly sensitive information. Second, the individuals who would be most interested in

this information (that is, the identity and likeness of the cooperating witnesses and their

connection to this case) do not have a proper motive in seeking it. Those who would benefit

most from dissemination of these identifying photographs are the very individuals who might

harm the cooperating witnesses; as a result, the nature and degree of the injury are great.




                                                  7
       The effect of both countervailing factors – protecting law enforcement interests and third-

parties’ privacy interests – is compounded where, as here, the media attention on the case is

extraordinary. That media coverage has focused not just on this case generally, but specifically

on who will testify at trial. Indeed, national news outlets have published articles dedicated

entirely to speculating about the cooperating witnesses’ identities.

       B. First Amendment

       The First Amendment “also protects the public’s right to have access to judicial

documents.” Erie Cty., 763 F.3d at 239. The Second Circuit has instructed that the First

Amendment applies when “‘experience and logic’ support making the document available to the

public.” Id. (quoting Lugosch, 435 F.3d at 120). Under this so-called “experience and logic”

approach, a court must “consider (a) whether the documents have historically been open to the

press and general public (experience) and (b) whether public access plays a significant positive

role in the functioning of the particular process in question (logic).” Id. (internal quotation

marks and citation omitted).

       Borrowing from the reasoning behind the common law analysis above, it is clear that trial

exhibits have historically been open to the press and general public. Criminal trials are public

affairs, and these types of documents are presumed to be public as a result. See also Lugosch,

435 F.3d at 120. And because the process in question is a criminal trial, public access plays a

significant role in its functioning. Thus, logic and experience counsel towards applying the First

Amendment right of access to these photographs.

       However, even where the First Amendment applies, “[d]ocuments may be sealed if

specific, on the record findings are made demonstrating that closure is essential to preserve

higher values and is narrowly tailored to serve that interest.” Id. (quoting In re N.Y. Times Co.,




                                                  8
828 F.2d 110, 116 (2d Cir. 1987)). Here, the higher value that would be preserved by pixelating

these eight photographs is protecting the safety of the two cooperating witnesses who face

significant danger and disruption for testifying. This is certainly an interest worth protecting,

and the Court’s factual findings above show that the interest is strong here.

        Moreover, the Government’s request is narrowly tailored to serve the interest of

protecting the identity of these witnesses. The Government does not seek to completely preclude

dissemination of the photographs. It only seeks to pixelate the portions of the photographs that

would be identifying – either the witnesses’ faces or               . The public will still have a

right to look at the pixelated exhibit to understand what the photograph portrayed generally – a

person – and the public will be able to glean from the transcript of the proceedings how the

photograph was used during trial. Only the identifying portions of these photographs will be

pixelated, so they will be “sealed” only to the extent necessary to protect the overriding interests

here.

        Therefore, the Government is ordered to provide the Court with pixelated versions of

these exhibits at least one day before the Government seeks to introduce them at trial. The Court

will review the Government’s proposed pixelated exhibits to ensure that they comply with the

letter and spirit of this order and will make a final ruling on the record before the corresponding

non-pixelated exhibits are introduced at trial.

 II.    Prohibition on Sketching

        The Government’s related request – to completely prohibit sketching of these two

witnesses – conflicts with the public’s First Amendment right of access to the trial. Richmond

Newspapers, Inc. v. Virginia, 448 U.S. 555, 577 (1980) (equating the right “to speak and to

publish concerning what takes place at a trial” with the right to attend criminal trials implicit in




                                                  9
the First Amendment); see also Globe Newspaper Co. v. Superior Court for Norfolk Cty., 457

U.S. 596, 603 (1982). Thus, the same facts and law apply, and the Court can impose reasonable

restrictions on the public’s right of access as long as those restrictions are narrowly tailored to

achieve an overriding interest. See Richmond Newspapers, 448 U.S. at 581.

       Permitting sketch artists to memorialize these witnesses would put the witnesses in the

same danger as permitting dissemination of their photographs. Widespread dissemination of

their likenesses in sketch drawing will make it easier for someone who wants to harm the

witnesses to identify and locate them. Widespread dissemination would also make it more likely

that the lives these witnesses lead now – separate from their pasts, which they will testify about

at trial – will be disrupted once their employers, co-workers, and friends find out. Therefore, the

same overriding interests that applied to the photograph exhibits also apply to the dissemination

of courtroom sketches.

       However, a complete prohibition on sketching these witnesses would not be narrowly

tailored to protect those interests. The general courtroom setting, the other individuals present in

the courtroom, and the non-identifiable portions of the witnesses need not be restricted to protect

these witnesses. Therefore, to the extent anyone sketches the courtroom scene while these two

witnesses are testifying must portray these witnesses with blank faces and generic features,

meaning, for example, without the witnesses’ actual hairstyles.

       The Court will therefore proceed as follows: The Government must notify the Court at

least one day before these witnesses testify. The Court will announce to the courtroom before

the witnesses take the stand that no one is permitted to sketch the witnesses’ faces or distinctive

features, including their actual hairstyles. The Court will also announce that any sketches of

these witnesses must be shown to the Government before the sketches are taken from the




                                                  10
courtroom. To the extent that the Government objects to a sketch, the Government shall

promptly apply to the Court for a ruling on whether the sketch must be adjusted before it can be

publicly disseminated.

                                        CONCLUSION

       The Government’s supplemental motion in limine [396] is granted in part. The Court

reserves decision on the other motions contained within it.

SO ORDERED.

                                              Digitally signed by Brian
                                          *


                                              M.  Cogan
                                              ______________________________________
                                                              U.S.D.J.

Dated: Brooklyn, New York
       November 6, 2018




                                           *Redacted as of 11/11/18




                                                11
